Bowles v. Reed                                                      
















IN THE
TENTH COURT OF APPEALS
 

No. 10-94-103-CV

     JIM BOWLES, SHERIFF OF DALLAS COUNTY, TEXAS, 
     AND DALLAS COUNTY,
                                                                                              Appellants
     v.

     DIANE REED, TRUSTEE FOR RALPH CRAIG BLACK
     D/B/A ALLIED BONDING AGENCY,
                                                                                              Appellee
 

From the 193rd District Court
Dallas County, Texas
Trial Court # 93-01159-L
                                                                                                    

MEMORANDUM OPINION
                                                                                                    

      Appellant appealed a judgment by the trial court heard on July 8, 1993.  The order which
Appellant appealed from was signed December 2.  The transcript was received in the Dallas Court
of Appeals on March 23, 1994.  This case was one of a block of cases the Supreme Court ordered
transferred from the Dallas Court of Appeals to this Court in May 1994.
      To date we have received neither a statement of facts nor an appellant's brief.  The appellant's
brief was due April 22.  Therefore, this appeal is dismissed for want of prosecution.  See Tex. R.
App. P. 74(l)(1); id. at 54(a).
                                                                               PER CURIAM

Before Chief Justice Thomas,
      Justice Cummings, and
      Justice Vance
      Dismissed
      Opinion delivered and filed June 1, 1994
      Do not publish